Citation Nr: 1612226	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-25 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.  

4. Entitlement to service connection for a temporomandibular disorder (TMD).

5. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides. 

6. Entitlement to service connection for a kidney disorder, to include as due to exposure to contaminated drinking water at Camp Lejeune, North Carolina or as secondary to type II diabetes mellitus.  

7. Entitlement to service connection for a right elbow disability.  

8. Entitlement to an initial compensable disability rating for allergic rhinitis with sinusitis and sinus headaches.  

9. Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As relevant to this appeal, the November 2005 rating decision denied service connection for type II diabetes mellitus and a kidney disorder.  The July 2007 rating decision denied the Veteran's petition to reopen claims for service connection for a left knee disability and TMD; denied service connection for a right knee disability and a right elbow disability; granted an initial noncompensable disability rating for allergic rhinitis with sinusitis and sinus headaches; and denied a 10 percent disability rating based on multiple noncompensable disabilities.  

The Veteran testified at a hearing in January 2009 before a Veterans Law Judge (VLJ) who is no longer at the Board and at a hearing in June 2012 before the undersigned.  Copies of the transcripts are of record.  

In April 2009, November 2011, and February 2013 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  As part of the February 2013 remand, the Board reopened the Veteran's TMD claim.  

The issues of entitlement to service connection for a left knee disability, a right knee disability, and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim for service connection for a left knee disability was most recently denied in July 2004.  He did not appeal that decision.  

2.  Evidence associated with the claims file since July 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability. 

3. The preponderance of the evidence reflects that the Veteran does not have a TMD due to any incident of his active duty service. 

4. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a kidney disorder that began during active service or is related to an incident of service. 

5. The preponderance of the evidence reflects that the Veteran does not have a right elbow disability due to any incident of his active duty service.  

6. The Veteran's allergic rhinitis with sinusitis and sinus headaches does not manifest as greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on both sides, does not produce incapacitating episodes, and does not produce three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.   

7. Prior to October 10, 2006, the Veteran's noncompensable service-connected disabilities did not interfere with is ability to work.  

8. Beginning October 10, 2006, the Veteran's combined disability rating was 70 percent.  


CONCLUSIONS OF LAW

1. Evidence received since the July 2004 rating decision that denied service connection for a left knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The Veteran's TMD was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3. The Veteran's kidney disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. The Veteran's right elbow disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

5. The criteria for an initial compensable disability rating for allergic rhinitis with sinusitis and sinus headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6514, 6522 (2015).

6. Throughout the appeal period, the requirements for a 10 percent disability rating for multiple noncompensable service-connected disabilities were not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.324 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Prior to initial adjudication, letters dated in August 2005 and July 2006 satisfied the duty to notify provisions with regard to the Veteran's claims.  With regard to his increased rating claim, it arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and service personnel records.  The record indicates that attempts were made to obtain Social Security Administration (SSA) records for the Veteran, and that the SSA returned negative replies.  Subsequently, in June 2015, the Veteran informed a VA examiner that he did not receive SSA benefits.  Therefore, there is no evidence that outstanding, relevant SSA records exist.  

The Veteran was afforded a VA examination for his right elbow disability in April 2007, for his TMD in July 2015 with an addendum opinion rendered in August 2015, and for his allergic rhinitis with sinusitis and sinus headaches in April 2007 and June 2015.     

The examinations conducted in conjunction with his service connection claims were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiners also provided a rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

With regard to his increased rating claims, the VA April 2007 and June 2015 examination are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his allergic rhinitis with sinusitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at hearings before members of the Board in January 2009 and June 2012.  The hearings focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

As relevant to the issues being decided, the Board remanded this case in November 2011 so the Veteran could be afforded a new hearing, which was held in June 2012.  In February 2013, the Board remanded this case so that additional VA treatment records could be obtained from the Tampa VA Medical Center (VAMC) from the 1970s.  The RO attempted to obtain these records, but received a negative response.  The Veteran was notified of this in August 2015.  The remand also directed the AOJ to provide the Veteran with examinations for TMD and sinusitis, which was done, as discussed above.   There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Lastly, with regard to his petition to reopen a claim for service connection for a left knee disability and his claim for service connection for a kidney disorder, given the granting of the benefit, any further development or notification action under the VCAA would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Petition to Reopen a Previously Denied Claim 

As a preliminary matter, the Veteran's claim for service connection for a left knee disability was previously considered and denied in June 1997, June 1998, and July 2004 rating decisions.  Additional service personnel records were associated with the record in 2012.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to requiring new and material evidence to reopen it.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  However, in this case, the additional service personnel records are not relevant, as they do not pertain to any left knee injury or disorder.  The Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case because the additional service personnel records are not relevant to the claim. 

In June 1997, the RO denied the Veteran's claim for service connection for a left knee disability.  He did not submit a Notice of Disagreement (NOD) or new evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  In June 1998, the Veteran's petition to reopen his previously denied claim was denied by the AOJ.  The Veteran appealed the denial to the Board, and in an April 2000 decision, the Board denied his claim.  When a rating decision issued by the AOJ is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).  The AOJ denied the Veteran's petition to reopen most recently in July 2004.  He did not submit an NOD or new evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; Bond, 659 F.3d at 1367-68.  Therefore the July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The AOJ has denied the Veteran's claim because there was no nexus between his currently diagnosed left knee disability and his period of active service.  In August 2006, after the most recent final denial, R. J., who served with the Veteran, stated that the Veteran had knee problems while they were serving together.  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Presuming the credibility of R. J.'s statement, the evidence provides an indication that the Veteran's left knee disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 86 (2006).  

Reopening of the Veteran's claim for service connection for a left knee disability based on the receipt of new and material evidence is therefore warranted.  Shade, 24 Vet. App. at 121.

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. TMD

At his July 2015 VA examination, the Veteran was diagnosed with an unspecified TMD, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs note that in May 1974, he underwent an equilibration of the centric body for temporomandibular joint (TMJ) pain, satisfying the second element of a service connection claim.  Id.  

At his July 2015 VA examination, the Veteran reported that his jaw slips or slides out of its joint on the left side.  He stated that his problems began in 1974 when he had a crossbite.  He stated that he woke up one morning with his jaw "hanging" to the left side and that he had to "snap and pop it back into place."  He stated that he underwent three equilibration sessions with a dentist in service.  The examiner noted that the STRs showed removal of tooth #31 in July 1972, installation of fillings in May 1972, March 1973, and April 1973.  The examiner noted that the STRs showed one equilibration procedure in May 1974 with "restorative care" in July 1974 and twice in August 1975.  The examiner stated that,

[t]he Veteran is describing a hypermobile mandible which in and of itself is not a rateable disabling condition.  Other than the equilibration treatment rende[]red in 1974 for that single episode, there are no other occasions of complaints or episodes of care either prior to or after this in the Veteran's STR.

In August 2015, the VA examiner provided an addendum opinion.  He stated that the etiology of the Veteran's TMD is "...likely multifactorial and arises from both local insults and systemic disorders."  The examiner noted that the Veteran could have hypermobility of the jaw and that it occurs when 

... the ligaments that hold the joint together become stretched.  In hypermobility, dislocation of the condylar head unilaterally or bilaterally, is usually caused by muscle ligament looseness (laxity), or by the shape of the joints.  It has also been associated as being caused by trying to open the mouth too wide or by being struck on the jaw, or repeated insults to the joint.  A developmental malocclusion such as a cross bite could have been such a repetitive insult causative factor.  The onset of degenerative joint disease like either Rheumatoid or Osteoarthritis have also been associated in the medical/dental literature with hypermobile joint syndrome.  

In the Veteran's case, the dentist explained that 

[t]he shape of the condylar heads appear to be with in normal limits, and the Veteran denied any episodes of documented facial injuries, the Veteran did admit to a preexisting malocclusion.  The STR was limited in the notes of any analysis or treatment of this problem and there was no etiology analysis noted either.  The treatment rendered in 1974 by the Dental Service was to alleviate pain from a problem secondary to preexisting developmental condition of mandibular cross bite malocclusion.  The equilibration that ensued was to alleviate the pain from the malpositioned occlusal scheme that was present when the Veteran's jaw shifted and 'locked' to the 'left of the face'.  The treatment rendered was to remove any occlusal prematurities that acutely occurred after the 'Lock Jaw' to allow the mandible to shift to a normal position of occlusion.  

The examiner concluded that, "[t]he treatment rendered in 1974, in and of itself, did not cause the claimed TMJ condition to develop or an existing condition to progress."  

The Board finds the July 2015 and August 2015 statements from the VA examiner to be highly probative evidence against the Veteran's claim. 

The other medical evidence of record does not address the nexus element of the Veteran's service connection claim.  

At his June 2012 hearing, the Veteran testified that he was threatened by a chief petty officer, who stated that he was going to break his jaw.  The Veteran testified that two or three weeks later, he woke up and could not move his jaw, and when he sought treatment, he was asked who hit him.  The Veteran asserted that he was hit in the jaw but that he could not prove it because he did not know who attacked him.  He stated that he was hit in his sleep and that he did not feel, it but stated that "[i]f you're sound asleep and somebody come in they can knock you out while you're sleeping and you not even know it.  I was hit pretty ... hard."  Although the Veteran is competent to report observable symptoms such as pain or a locking sensation, his assertion that he was hit very hard on the jaw while asleep and that he did not feel it, is not credible.  Significantly, he denied any facial trauma to the VA examiner, which is inconsistent with his hearing testimony.  In this case, the Veteran's lay opinion that his TMD was caused by an assault is not probative because the Board finds that his statements regarding being struck on the jaw are not credible.   

The findings of the VA examiner outweigh the Veteran's assertion that being struck on the jaw in service caused his TMD.  The preponderance of the probative evidence of record weighs against the claim of service connection for a TMD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. Kidney Disorder

The Veteran has been diagnosed with chronic renal disease, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  He asserts that his kidney disorder was caused by exposure to contaminated drinking water at Camp Lejeune, North Carolina.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  M21-1 Adjudication Procedures Manual, IV.ii.2.C.5.o.  The Veteran's service personnel records place him at Camp Lejeune in 1974.  The second element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.

In a March 2014 VA treatment record, a health care provider stated that, "[i]t is as likely as not that [the Veteran's] renal disease was from toxin exposures at Camp Lejeune."  

The Veteran underwent a VA examination for his kidney condition in April 2010.  As noted in the February 2013 remand, that examination was inadequate and will not be considered further.  The Veteran underwent a VA examination in June 2015.  The examiner opined that the Veteran's kidney condition was more likely the result of diabetes, smoking, obesity, and high cholesterol, which were not related to service.  The examiner did not address whether exposure to contaminated drinking water could be the cause of the Veteran's kidney disorder. 

The Board finds that the March 2014 VA treatment record and the June 2015 VA examination report are of equal probative weight.  Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  The nexus element of a service connection claim has been met.  Shedden, 381 F.3d at 1166-67.  Service connection for a kidney disorder is granted.  

C. Right Elbow 

The Veteran has been diagnosed with arthritis of the right elbow.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing by clear and unmistakable evidence that the Veteran's disability both existed prior to service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

In this case, a right elbow disability was not noted on the Veteran's entrance examination.  However, on his report of medical history for entry into service, it was noted that he fractured his right elbow at age 8.  

Before addressing whether the presumption of soundness attaches, the Board must address whether a right elbow disability manifested in service.  In this case, the evidence is not at least in equipoise as to the question of whether a right elbow condition manifested in service.  At his June 2012 hearing, the Veteran testified that during combat training, he jumped while running and hit his elbow on a rock and that he was treated for an elbow problem "quite a few" times in service.  

The Veteran's STRs note treatment for right forearm, not elbow, trauma in April 1974 after playing volleyball.  His right forearm was tender to touch.  In April 1975, the Veteran had a soft tissue injury to his right arm.  In May 1975, he fractured the fourth finger on his right hand, and service connection has already been established for its residuals.  His STRs are negative for any complaints of elbow symptoms or diagnoses of an elbow condition.  

The Board finds the contemporaneous STRs more probative than the Veteran's lay assertions at his hearing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In this case, the STRs show that the Veteran was treated more than once for right forearm problems, but not right elbow symptoms.  The Veteran's assertion that he received in-service treatment multiple times for his right elbow is not credible because the contemporaneous STRs show otherwise.  The preponderance of the evidence shows that the Veteran's right elbow disability did not manifest in service.  Therefore, the condition at issue was not noted on entrance, but did not manifest in service.  The presumption of soundness need not be addressed.  

In April 2007, the Veteran underwent a VA examination.  He had decreased range of motion of the right elbow with pain.  He reported receiving treatment for his right elbow in 1977 and 1978 by his co-workers but stated that there was no record of it.  The examiner found that the Veteran had a right elbow fracture prior to service, and that he did not have an injury to the right elbow in service.  Instead, he noted that the Veteran was treated for his right forearm.  As a result, the examiner found that the Veteran's right elbow arthritis was not the result of service.  The April 2007 VA examination report provides probative evidence against the Veteran's claim.

As noted above, the Veteran asserted that he injured his right elbow in service and received treatment for it multiple times while in service.  The Board has found this statement to be not credible and it is therefore not probative.  

VA medical treatment records note treatment for right elbow pain but do not address whether there is a nexus between it and service.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a right elbow disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

IV. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in June 2006.  

The Veteran's disability is assigned a noncompensable disability rating under Diagnostic Code 6522-6514.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis, a 10 percent rating is warranted when there are no polyps, but there is greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97 (2015).  Diagnostic Codes 6510 through 6514 are rated according to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2015).  Under the rating formula, a noncompensable rating is assigned for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

The Veteran underwent a VA examination in April 2007.  He complained of having a runny nose almost every day, sinus congestion every evening, and sinus headaches once or twice per week.  He stated that he had not been prescribed antibiotics in the previous 12 months.  Upon examination, he had white nasal discharge.  He did not have crusting, polyps, or purulent discharge.  He had a 25 percent obstruction of each nostril, and tenderness and redness of the frontal and maxillary sinuses.  He did not have throat exudate.  The examiner diagnosed allergic rhinitis and allergic sinusitis with sinus headaches.  

He underwent a second VA examination in June 2015.  The examiner diagnosed allergic rhinitis.  The Veteran did not have a greater than 50 percent obstruction of nasal passages on both sides or a complete obstruction on either side.  He did not have polyps or permanent hypertrophy of the nasal turbinates.  He had chronic nasal discharge and drainage.  A CT scan reflected mild paranasal sinus disease.  

At his June 2012 hearing, the Veteran testified that he was unable to be around dust because it would make him sneeze.  He testified that his sinuses sometimes feel dry and they drain.  He stated that he had painful sinus headaches three to four times a week.  

The evidence of record does not show that the criteria for a compensable rating are met under either Diagnostic Code 6522 or 6514.  The medical and lay evidence does not show that the Veteran has greater than 50 percent obstruction of his nasal passages on both sides or complete obstruction of one side.  Therefore, the criteria for a compensable disability rating under Diagnostic Code 6522 are not met.  38 C.F.R. § 4.97 (2015).  

The medical evidence and the Veteran's credible description of his symptoms shows that he has tenderness, chronic nasal discharge, and sinus headaches.  The evidence does not show that he has incapacitating episodes that last four to six weeks and require antibiotics.  Additionally, the evidence does not show that he has three to six non-incapacitating episodes that are characterized by headaches, pain, and purulent discharge or crusting.  Although the Veteran has sinus headaches and pain, the evidence of record shows that he has neither purulent discharge nor crusting.  Therefore, the criteria for a compensable rating under Diagnostic Code 6514 are not met.  Id.  

For these reasons, the criteria for an initial compensable disability rating for allergic rhinitis with sinusitis and sinus headaches are not met.  The overall disability picture for this disability does not more closely approximate a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's disability are contemplated by the schedular criteria set forth in Diagnostic Codes 6522 and 6514.  Specifically, he has frequent headaches, pain, and non-purulent discharge.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 2016 WL 747304 (Vet. App. February 26, 2016).    

Lastly, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's allergic rhinitis and sinusitis with sinus headaches has caused unemployability.  Instead, the evidence shows that his psychiatric condition prevents him from working.  Specifically, the Veteran asserts this in his September 2015 VA Form 21-8940.  The issue of entitlement to an increased rating for the Veteran's psychiatric disorder is not before the Board.  Because there is no evidence of unemployability due to allergic rhinitis with sinusitis and sinusitis headaches, which is the only increased rating claim on appeal, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

V. 10 Percent Rating for Multiple Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2015).

Prior to October 10, 2006, the Veteran had two service-connected disabilities: a fracture of the distal tuft of the right ring finger, and allergic rhinitis and sinusitis with sinus headaches.  Both disabilities were assigned a noncompensable rating.  Prior to October 10, 2006, the Veteran did not submit any lay evidence to support a finding that these disabilities interfered with his ability to work.  The medical evidence prior to that date also did not demonstrate that they interfered with his ability to work.  Therefore, a 10 percent rating for multiple noncompensable service-connected disabilities prior to October 10, 2006 is denied.  

Beginning October 10, 2006, a 70 percent disability rating was in effect for the Veteran's psychiatric condition.  Therefore, a 10 percent disability rating based on multiple noncompensable service-connected disabilities may not be assigned under the controlling regulation.  38 C.F.R. § 3.324 (2015).  The disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a TMD is denied. 

Service connection for a kidney disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right elbow disability is denied.  

An initial compensable disability rating for allergic rhinitis with sinusitis and sinus headaches is denied.  

A 10 percent disability rating for multiple noncompensable disabilities is denied. 


REMAND

Remand is necessary in this case for the following reasons.

With regard to the Veteran's left and right knee disabilities, an adequate examination is needed.  The April 2007 examination of the Veteran's left knee is inadequate because the examiner was unable to provide an opinion without resorting to speculation and did not explain why.  As noted in the February 2013 remand, the April 2007 examination was also inadequate for the right knee.  Further, the June 2015 right knee examination was also inadequate because the examiner based the opinion on the fact that the Veteran did not seek treatment until 2012, and that there was no medical evidence of record regarding the knee prior to then.  The Veteran must be afforded a new examination for his knees.  

With regard to type II diabetes mellitus, in February 2013, the Board remanded this case so that the AOJ could complete development of the Veteran's assertion that he was exposed to herbicides while service at Camp Hansen in Okinawa, Japan.  The Board directed the AOJ to submit a request to the Joint Services Records Research Center (JSRRC).  The AOJ did this in April 2014.  The JSRRC responded that because the Veteran served in the U. S. Marine Corps, it was unable to process the request.  The JSRRC stated that the request should be "...researched by the Regional Office via Virtual VA, C&P Service Stressor Verification Site and contacting Marine Corps Archive in Quantico.  JSRRC does not research Marine Corps records unless the veteran served onboard a Navy vessel."  The AOJ noted that a search of Virtual VA located no records.  However, there is no evidence that the AOJ attempted to verify the Veteran's assertion via the Marine Corps Archive in Quantico.  On remand, the AOJ must complete development of the Veteran's assertion that he was exposed to herbicides.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his right and left knee disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. STRs noting right knee pain in January 1973, February 1973, April 1973, June 1973, and August 1973.  

ii. An April 1973 STR noting pain in both knees and a family history of arthritis.  

iii. The Veteran's June 2012 testimony about injuring his right knee jumping off the back of a truck in August 1973 and that he tore is left meniscus in 1973.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left knee disabilities began during active service, or are related to an incident of service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Contact the Marine Corps Archive in Quantico, Virginia, or other appropriate agency or agencies, to attempt to verify the Veteran's assertion that he was exposed to herbicides between January 1973 and May 1973, at Camp Hansen in Okinawa, Japan while serving in the 3d Marine Division, Cape Marine Force, 3rd Dental Company.  

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


